Citation Nr: 1523437	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  11-21 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for major depressive disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1972 to January 1975 and from June 1984 to June 1991.  

This matter comes on appeal before the Board of Veterans Appeals from an April 2010 rating decision by the Department of Veterans Affairs, Regional Office, located in Winston-Salem, North Carolina (RO), which in pertinent part, denied the benefit sought on appeal.  

In March 2015, the Veteran testified before the undersigned during a Board hearing held at the RO.  A copy of the hearing transcript has been associated with the claims folder.  At the time of the hearing, the Veteran submitted additional evidence in support of his claim along with a waiver of initial consideration by the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (2014).

During the pendency of the appeal, the Veteran's claims folder has been processed through VA's Virtual Benefits Management System (VBMS) paperless claims file system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

Resolving any doubt in the Veteran's favor, the evidence of record demonstrates that his major depressive disorder likely had an onset during his second period of service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for major depressive disorder have been met.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113 (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminarily, the Board notes that the claim described below on appeal is being granted.  Accordingly, the Board will not address whether VA has fulfilled its notification and assistance requirements, found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), as any error is harmless.      

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

In this case, the Veteran seeks entitlement to service connection for major depressive disorder.  He asserts that his current diagnosed disorder first manifested during his second period of service in the year prior to his separation in June 1991, and he has continued to experience similar symptoms since then. 

The Veteran reported that his depression symptoms became so severe during service that he was admitted into an in-patient psychiatric ward at Walter Reed Army Hospital for four days for suicidal ideations.  The Veteran testified that he choose not to seek immediate treatment after his hospitalization due to the stigma associated with mental health problems.  However, he testified that as a physician, he was able to self-prescribe medication for the 18-months until he began to receive private treatment in 1993.  See March 2015 Board hearing transcript, pages 5 to 9, as well as various statements in support of the case from the Veteran.  The Veteran reports that he has continue to experience symptoms of depression since 1991.  

Notably, the record contains an April 2015 correspondence from the Department of the Army that reflects a response from the Patient Administration and Biostatistics Agency (PASBA) that confirms that the Veteran was admitted at Walter Reed Army Hospital in December 1990 for five days for diagnosis of adjustment disorder with depression.  

The record also contains statements from the Veteran's wife that she has observed that the Veteran has suffered from mental health symptoms since August 1991, when they first met, until the present.  In addition, the Veteran has submitted a January 2010 private medical statement from Dr. A.H. that relates the Veteran's receipt of treatment for depression from 1993 to 2007.  

The Veteran does not contend, and the evidence of record does not demonstrate, that his current diagnosed disorder were incurred in or are otherwise related to his first period of service from 1972 to 1975.  

A review of the competent medical evidence of shows that the Veteran has current diagnosis of recurrent major depressive disorder.  See VA treatment records.  Accordingly, element (1), current disability, has been satisfied.  

While the Veteran's service treatment from his second period of service do not support his assertions that he first experienced mental health symptoms during his period of service, the record from the Department of Army confirms that the Veteran received in-patient treatment for mental health disorder in December 1990 prior to his separation from service.  Accordingly, element (2), in-service disease, has been satisfied.  

Although the medical evidence fails to demonstrate that the Veteran's current major depressive disorder was first diagnosed during his period of service, the evidence does support an onset of his symptoms in service as well as medical evidence of continuity of treatment since 1993 that eventually led to his current diagnosis of recurrent major depressive disorder.  

Notably, a diagnosis based on the Veteran's description of symptoms first manifested in service can be sufficient evidence to establish a link between the current diagnosed disorder and service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In this regard, the Veteran has provided competent and credible lay evidence that he experienced symptoms of depression during second period of service and he has continued to experience similar symptomatology since then.  See Layno v. Brown, 6 Vet. App. 465 (1994).  In addition, the record contains a medical statement from Dr. H. that shows the Veteran was diagnosed with major depressive disorder based on the symptoms that were first noted during his second period of service.  The Board finds that collectively, this lay and medical evidence provides sufficient evidence of medical nexus between the Veteran's current diagnosed disorder and his second period of service.  See Jandreau, 492 F.3d at 1377; Davidson, 581 F.3d at 1313.

The Board finds it pertinent that there is no medical opinion that weighs against a nexus between the Veteran's current diagnosed disorder and his second period of service. 


Based on the foregoing evidence, and resolving any doubt in the Veteran's favor, the Board finds that medical evidence establishes a medical link between his current major depressive disorder after service and period of service.  Accordingly, element (3), medical nexus, has been shown.  

The Board finds that the evidence of record is at least in approximate balance on whether the Veteran's currently diagnosed recurrent major depressive disorder is related to mental health symptoms first demonstrated in service and that he has continued to experience since then.  Here, there is medical evidence of treatment for mental health symptoms in service as well as competent lay testimony of similar depression symptoms since service, and there is a subsequent diagnosis of major depressive disorder within two years of his separation based on those symptoms first reported in service.  Therefore, the Board concludes that the evidence is at least in equipoise on the question of whether the Veteran's recurrent major depressive disorder is related to his period of service.  38 C.F.R. § 3.303; see also Shedden, 381 F.3d at 1167.


ORDER

Entitlement to service connection for major depressive disorder is granted. 



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


